


Exhibit 10.74.1

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote omissions.

 

Supplementary Agreement No.    

to the preliminary agreement on conclusion of agreements No. C-48-0691 of 10
November 2006.

 

Moscow

30 June 2008

 

Limited liability company “Industrial and Financial company”, hereinafter
referred to as “Lessor”, in the person of its General Director Chernenkov I.S.,
acting on the basis of the Charter, on the one side, and

 

Closed joint-stock company “Set televissionnykh stantsiy”, hereinafter referred
to as the “Lessee”, in the person of its Chief Executive Officer Shklyar Y.B.,
acting on the basis of the Power of Attorney No. 167 of 01.02.2006 , on the
other side, collectively referred to as the “Parties”, have concluded this
Supplementary Agreement (hereinafter “Agreement”) as to the following:

 

1. The wording of the para. 10.2 of the Preliminary Agreement on conclusion of
agreements No.C-48-0691 of 10 November 2006 (hereinafter - “Preliminary
Agreement”) shall be amended to read as follows:

 

“10.2 The Lessee is entitled to unilaterally  terminate this Agreement by giving
a written notice to the Lessor not later than 5 days prior to the date of such
termination in case of  non-fulfillment by the Lessor of  its obligations as
specified in paras. 2.2, 3.7, 3.8, 3.9, 3.11 and 7.3  thereof upon sending a
written violation notice to the Lessor by the Lessee and granting an additional
period of 30 working days for elimination of such violation. In case of
termination of this Agreement by the Lessee for the reasons stipulated  in this
para 10.2, (1) the Lessor undertakes to return to the Lessee a Security Deposit
and pay as a penalty 75% (Seventy Five percent) of the value of this Security
deposit calculated without including VAT, thus amounting to 26 304 433,53
(Twenty  six million three hundred and four thousand  four hundred thirty three
53/100) Rubles within 30 calendar days from the date of the early termination;
(2) in case of any payment arrears provided for by this Agreement the Lessee
undertakes to effect the payment of such outstanding amounts within 30 calendar
days from the date of such termination”.

 

2.  The wording of the para. 2.10.3 of the Preliminary Agreement shall be
amended to read as follows:

 

“subject to a written notification of the Lessor by the Lessee about appearance
of the reasons for early termination of this Agreement and granting the Lessor a
reasonable period of time for elimination of such reasons and remedial of
relevant violation of the conditions of this Agreement. In case of  the Lessor’s
refusal from execution of this Agreement for the reasons provided for by this
para. 10.3, (1) the Lessor undertakes to return to the Lessee a Security Deposit
and pay as a penalty 75% (Seventy five per cent) of the value of the Security
Deposit (exclusive of VAT) amounting to 26 304 433,53 (Twenty six million three
hundred four thousand four hundred and thirty three 53/100) Rubles within 30
calendar days from the date of the early termination of this Agreement; (2) in
case of any payment arrears herein stipulated the Lessee the Lessee undertakes
to pay such outstanding amounts within 30 calendar days from such termination”.

 

3. As for the rest that is not provided for by this Agreement the provisions of
the Preliminary Agreement shall be applied.

 

--------------------------------------------------------------------------------


 

4. This Agreement is made up and signed in 2 (two) originals in the Russian
language, one original for either of the Parties.

 

Signatures of the Parties:

 

Lessor

 

Lessee

Limited liability company “Industrial and Financial company”

 

Closed joint-stock company “Set televissionnykh stantsiy”

 

 

 

Address: 121609, Moscow, Rublevskoe shosse, h.28

 

Address: 123298, Moscow, 3 Khoroshevskaya street, 2

GRAPHIC [g202013koi001.gif] [**]

 

TIN [**], [**]

p/c - Settlement Account No. [**]

 

P/c - Settlement Account No. [**]

Kievskoe OSB No. 5278 “Sberbank Rossii OAO”  GRAPHIC [g202013koi002.gif]

 

In OAO “Alfa-Bank” Moscow

Correspondent Account No. [**]

 

Correspondent Account No.  [**]

 

 

Moscow GTY Bank Rossii

                             / Chernenkov I. S./

 

[**]

 

 

[**]

 

 

[**]

 

 

 

 

 

                                           / Shklyar Y.B./

 

--------------------------------------------------------------------------------
